EXHIBIT 39
Google LLC                                                                                               Redacted
        Redacted                                                                              Mountain View, California 94043




                                                         7/26/2019

             Special Agent Stephen Lampe
             FBI
                Redacted

                     Re: Search Warrant dated July 11, 2019 (Google Ref. No. 2631316)
                         19-mj-8160-JPO


             Dear Special Agent Lampe:

                      Pursuant to the Search Warrant issued in the above-referenced matter, we have conducted
             a diligent search for documents and information accessible on Google’s systems that are
             responsive to your request. Our response is made in accordance with state and federal law,
             including the Electronic Communications Privacy Act. See 18 U.S.C. § 2701 et seq.

                      Accompanying this letter is responsive information to the extent reasonably accessible
             from our system associated with the Google account(s), FRANKLIN.TAO.2017, as specified in
             the Search Warrant. We have also included a signed Certificate of Authenticity which includes a
             list of hash values that correspond to each file contained in the production. Google may not retain
             a copy of this production but does endeavor to keep a list of the files and their respective hash
             values. To the extent any document provided herein contains information exceeding the scope of
             your request, protected from disclosure or otherwise not subject to production, if at all, we have
             redacted such information or removed such data fields.

                    Please note that Google Pay service data is under the control of Google Payment
             Corporation. Any request for such data must be specifically addressed to Google Payment
             Corporation and can be served through the email address           Redacted           .

                    Finally, in accordance with Section 2706 of the Electronic Communications Privacy Act,
             Google may request reimbursement for reasonable costs incurred in processing your request.

                                                              Regards,

                                                              Dylan Reim
                                                              Google Legal Investigations Support
Google LLC                                                                                                  Redacted
        Redacted                                                                                 Mountain View, California 94043




                                               CERTIFICATE OF AUTHENTICITY

             I hereby certify:

             1.      I am employed by Google LLC ("Google"), located in Mountain View, California. I am
             authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
             following facts, except as noted, and could testify competently thereto if called as a witness.

             2.      I am qualified to authenticate the records because I am familiar with how the records
             were created, managed, stored and retrieved.

             3.      Google provides Internet-based services.

             4.       Attached is a true and correct copy of records pertaining to the Google account-holder(s)
             identified with account(s) FRANKLIN.TAO.2017, with Google Ref. No. 2631316 (“Document”).
             Accompanying this Certificate of Authenticity as Attachment A is a list of hash values
             corresponding to each file produced in response to the Search Warrant.

             5.       The Document is a record made and retained by Google. Google servers record this data
             automatically at the time, or reasonably soon after, it is entered or transmitted by the user, and this
             data is kept in the course of this regularly conducted activity and was made by regularly
             conducted activity as a regular practice of Google.

             6.      The Document is a true duplicate of original records that were generated by Google’s
             electronic process or system that produces an accurate result. The accuracy of Google’s
             electronic process and system is regularly verified by Google.

             7.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
             and correct to the best of my knowledge.




             ___/s_Dylan Reim_______                            Date: 7/26/2019
             (Signature of Records Custodian)


                 Dylan Reim
             (Name of Records Custodian)
Google LLC                                                                                      Redacted
        Redacted                                                                     Mountain View, California 94043




                     Attachment A: Hash Values for Production Files (Google Ref. No. 2631316)

             franklin.tao.2017.492484665636.MyActivity.MyActivity_001.zip:

             MD5- 3e74291717e59d4ff31a4c800bbc41c7
             SHA512-
             3b590085b0b32dc77e929bbab906130725134877639d13a5bf9cc54c709a21cc862f10bfead4701a5
             9cb8921359e6bcd1d7c703636464e58434ed4c334565d14

             franklin.tao.2017.AccountInfo.txt:

             MD5- 57f07cd5aa098767c2cd7f5bcd6c087c
             SHA512-
             3c954b669ccf895628b70b1334b4b62aa43838f0e40dea7a346cdea0dc76d66556763c17bc9707b0
             78b02e0e3d2bc2cde757b7666d357d3837068ce8c870efda

             franklin.tao.2017.LinkedByCreationIP.pdf:

             MD5- c3fcc0109e3445c7f8daa760652da7ed
             SHA512-
             807c29535b04d67ded99d64ac701bc3e3cb766bb2e21a84698b43e7e84e6fcf0a635c8685d0024aa8
             a2bbcd612d04640f7bdd78b41963d054c1c0e34c641660f

             franklin.tao.2017.LinkedBySMSAndRecovery.pdf:

             MD5- cbaabc5640e50ec70bdb35b138c73ac7
             SHA512-
             a3d64cffae203af3d9088a2a8ba13ee7aca115f4fb5e9feb6909be605480ff30ffd65b0ffa31837ad413
             2270a6b7c25cb394f5595f2cd9f088e54538675bc81d

             franklin.tao.2017@gmail.com.Gmail.Content.000.mbox:

             MD5- 1a2dd47f3ad13bcd420ef70ce14976e0
             SHA512-
             27e0f0d9b67e030291b7030d4af680d8fc7fe360d2efcfb8223eb4b090dc627b6b90c7573e9d1c642
             17e724e9c779317652a63d09b1c02c0c81c32555ab37279

             franklin.tao.2017@gmail.com.Gmail.Content.001.mbox:

             MD5- acb63ff8267a346795e6d04844d6122e
             SHA512-
             89a12b2192d86a13d2ab722241a75215fe7822ccbbb0159fac13e0c28db339e28856654a1d48c59f0
             c91d6a7f3eeada32532a1248916526b8262a3a56b2ab0f6

             franklintao2017@gmail.com-AccountsLinkedByCookies.txt:
Google LLC                                                                                Redacted
        Redacted                                                                Mountain View, California 94043




             MD5- 68f861b3b96fe2214563c8ea2e48d9cc
             SHA512-
             d367a4b6bb0c389ba6577af4ea891f6b346a8259d3e99820710166ea846fdc96268cd9f5abc712bfff
             30fee884f5ba356f0cf903ff6ce1f0b7ba4771c32f100c
